Case: 4:18-cr-00876-JAR-NCC Doc. #: 151 Filed: 12/09/19 Page: 1 of 2 PageID #: 737



                             UNITED STATE DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           ) No. 4:18 CR 876 JAR/NCC
                                              )
 ASHU JOSHI,                                  )
                                              )
        Defendant.                            )

                               MOTION TO FILE UNDER SEAL

        COMES NOW Defendant, by and through his undersigned counsel, and requests that the

 following Exhibits be filed under seal:

        1.      Exhibit 1 – Private Facebook Messages; and

        2.      Exhibit 4 – Dr. Bayla Myer Report.

 The Exhibits which Defendant seeks to file under seal contain private, marital communications

 and a personal, confidential report prepared by a licensed psychologist.

                                              Respectfully submitted,

                                           By: /s/ John C. Schleiffarth
                                              John C. Schleiffarth, P.C.
                                              75 West Lockwood Avenue, Ste. 250
                                              St. Louis, Missouri 63119
                                              (314) 561-9690 Phone
                                              (314) 596-0658 Fax

                                              /s/ Dan Juengel_______
                                              DANIEL A. JUENGEL (#42784MO)
                                              Attorneys for Defendant
                                              7710 Carondelet Avenue, Suite 350
                                              Clayton, Missouri 63105
                                              (314) 725-7777

                                              Attorneys for Defendant

                                                 1
Case: 4:18-cr-00876-JAR-NCC Doc. #: 151 Filed: 12/09/19 Page: 2 of 2 PageID #: 738



                                   CERTIFICATE OF SERVICE

 I hereby certify that on December 9, 2019, the foregoing was filed electronically with the Clerk of the
 Court to be served by operation of the Court’s electronic filing system upon the following.

 Colleen Lang
 Asst. United States Attorney
 111 South Tenth Street, 20th Floor
 St. Louis, Missouri, 63102


                                                        /s/ Daniel A. Juengel
                                                        Daniel A. Juengel




                                                   2
